          IN THE UNITED STATES DISTRICT COURT
         FOR THE SOUTHERN DISTRICT OF ALABAMA
                   SOUTHERN DIVISION

UNITED STATES OF AMERICA )
                         )
v.                       )                CRIM. NO. 89-00072-WS
                         )
RICHARD JOSEPH LYNN      )

             UNITED STATES’ RESPONSE TO LYNN’S
                REQUEST FOR EARLY RELEASE
     The United States, by and through Richard W. Moore, the United
States Attorney for the Southern District of Alabama, submits this re-
sponse to Richard Joseph Lynn’s pro se motion seeking early release
under 18 U.S.C. § 3582(c)(1)(A). [Doc. No. 82.] This Court has already
denied Lynn’s motions for compassionate release on several occasions.

This Court lacks jurisdiction to consider his latest motion because the
evidence and arguments he cites were not presented to the Warden of his
facility as required by § 3582.
     If this Court were to find jurisdiction to consider Lynn’s motion, it
should deny it for two reasons. He has not carried his burden to show
that he is eligible for a reduction in sentence. Even if he were eligible for
a reduction in sentence, his sentence remains necessary and appropriate.
I.        Background and Procedural History

     A.     Lynn’s Conviction, Sentence, and Flight from Justice
          As recounted by the Eleventh Circuit, “Lynn and his codefendants
were charged with participating in an ongoing conspiracy to import co-
caine by plane into Alabama from 1982 to 1989.” Lynn v. United States,
365 F.3d 1225, 1227 (11th Cir. 2004). During that seven-year period, the

conspiracy “smuggled massive amounts of cocaine, at least 600 kilograms
per load.” Id.
          At trial, the United States’ theory of the case was that Lynn “prin-

cipally directed and administered the criminal organization, which
included pilots, personnel who refueled the planes in Belize, personnel
who unloaded the cocaine in Alabama, radio operators who monitored

law enforcement communications, and persons who distributed the co-
caine.” Id. Lynn’s codefendant Marshall worked as “an armed ‘enforcer’
who provided intimidation.” Id. The jury found Lynn guilty as charged.
Id.
          This Court found at sentencing that Lynn was the armed leader of
an organization responsible for importing 13,200 kilograms of cocaine.

Id. at 1227 n.3. It sentenced him to concurrent terms of life in prison.
Id. at 1227.
          Lynn escaped from prison soon thereafter. His appeal was pending
at the time. Based on the longstanding principle that a prisoner’s escape



                                        2
disentitles him to a pending appeal, the Eleventh Circuit dismissed his
direct appeal. Id. at 1228.

       Since the dismissal of his direct appeal, Lynn has challenged the
validity of his convictions and sentence in various forms but this Court
and the Eleventh Circuit have uniformly affirmed them. See, e.g., Lynn,
365 F.3d 1225 cert. denied 543 U.S. 891 (2004); Lynn v. United States,
2015 WL 566912 (S.D. Ala. Feb. 11, 2015).

  B.     Lynn’s Prior § 3582 Litigation
       This Court denied Lynn’s prior motion for a reduction in sentence

under 18 U.S.C. § 3582. [Doc. No. 70.] It recounted that Lynn identified
a “welter of health issues” that Lynn said made him eligible for a reduced
sentence. [Id. at 2.] After describing Lynn’s health issues in detail, how-

ever, this Court found that he had not identified a serious physical or
mental condition that substantially diminished his ability to care for him-
self in a prison setting. [Id. at 4.] This Court also concluded that Lynn

did not meet the criteria for a reduction in sentence based on his age be-
cause he was not yet 65 years old. [Id. at 2.] It denied Lynn’s motion
without prejudice “should his circumstances change.” [Id. at 4.]

       Lynn subsequently filed a motion to amend the judgment, which
this Court construed as a motion to reconsider its § 3582 decision. This
Court rejected Lynn’s specific legal arguments in some detail. United

States v. Lynn, 2019 WL 3805349 at (S.D. Ala. August 13, 2019) (Steele,
J.). Most importantly, it concluded that the First Step Act did not expand
                                    3
the Sentencing Commission’s policy statement to include new, judicially-
created definitions of the term “extraordinary and compelling.” Id. at *2–

*4.
      On March 26, 2020, Lynn moved to “reopen” his motion for a reduc-
tion in his sentence based on “changed circumstances.” [Doc. No. 80 at
1–2.] In the light of the COVID-19 pandemic, the conditions at his facil-
ity, and his “compromised health status,” Lynn asked the Court to
“reopen, and now grant” his motion for compassionate release. [Id.]

      The Court denied Lynn’s motion on April 1, 2020 because “there
[was] nothing to ‘reopen.’” [Doc. No. 81 at 1.] Rather, its decision on
Lynn’s prior § 3582 motion was final. [Id.]
      The Court further explained that Lynn could not “bypass the pro-
cedure established by Congress for seeking compassionate release” and
make a new motion “based on new circumstances.” [Id.] “[I]nstead,” the
Court instructed, Lynn “must first seek relief through the Bureau of Pris-
ons as described in 18 U.S.C. § 3582(c)(1)(A).” [Id.] The Court therefore
denied Lynn’s motion “without prejudice to his ability to file a properly
supported motion for compassionate release after satisfying the prereq-
uisites for such a motion.” [Id. at 2.]




                                      4
  C.       Lynn’s March 2020 Request to the Warden and His
           Current Motion
       On March 12, 2020 1, the Warden of Lynn’s facility received his re-
quest for compassionate release. [Doc. No. 82 at 33–45.] Lynn’s request
acknowledged that this Court had already denied his motion to reduce
his sentence based on his medical conditions. [Id. at 36 n.1.] But, he
said, this Court “denied without prejudice” his motion to reduce his sen-
tence based on his age. [Id.] The cover letter to his new request stated

that it was based on “BOP’s ‘Other Elderly Inmates’ category,” which was
not based on medical circumstances but based on his age and the per-
centage of his sentence that he had already served. [Id. at 33.] Lynn’s
request enumerated the factors that BOP weighs in determining whether
a reduction in sentence is appropriate and concluded that he was due to
be released. [Id. at 38–43.]
       In addition to claiming that he qualified under BOP’s “Other El-
derly Inmates” category, Lynn argued that he was eligible for a reduction
in sentence because he met the criteria described in U.S.S.G. §1B1.13,

application note 1(B). [Id. at 33, 36.] Specifically, Lynn’s request said
that he was over 65 years old, that the aging process had caused a serious




       Lynn’s request is dated February 25, 2020. Though the difference
       1

is immaterial in this case, the operable date under 18 U.S.C.
§ 3582(c)(1)(A) is the date on which the Warden of the defendant’s facility
received the request. Here, that date is March 12, 2020. [Doc. No. 82 at
31.]
                                     5
deterioration in his physical health, and that he had served the requisite
time in prison. [Id. at 36–37, 43–45.]

      Lynn’s request did not reference or address COVID-19.
      The Warden denied Lynn’s request on May 4, 2020. [Exhibit A.]
The Warden noted that Lynn requested “consideration under non-medi-
cal circumstances for the elderly inmates age 65 or over” who have served
at least 75% of their sentence and concluded that Lynn “d[id] not meet
the minimal criteria” for early release based on those circumstances. [Id.

at 1.] The Warden also emphasized that they had to consider, among
other things, the nature and circumstances of his offense, whether a re-
duction in sentence would “minimize the severity of the offense,” and
whether early release would pose a danger to the community. [Id.] In
that vein, the Warden observed that Lynn was “the leader of an exten-
sive, and well organized conspiracy to import and distribute massive
quantities of cocaine.” [Id.] Moreover, the Warden pointed out that Lynn
had been a fugitive. [Id.] Given those factors, the Warden denied Lynn’s
request. [Id. at 1–2.] The Warden’s decision did not expressly reject
Lynn’s alternative argument that he qualified for a reduction in sentence
based on U.S.S.G. §1B1.13 app. note 1(B). [Id.]
      Lynn mailed his current motion on May 1, 2020. [Doc. No. 82 at
136.] He argues that he is eligible for a reduced sentence “based on non-
medical circumstances for elderly inmates who have served at least 75%
of their sentence.” [Id. at 3.]

                                    6
     Lynn specifically addresses this Court’s jurisdiction to consider his
motion. [Id. at 2.] He cites his March 2020 request to BOP, observes that

30 days had elapsed since the Warden’s receipt of his request, and con-
cludes that this Court has jurisdiction to consider his motion. [Id.]
     Next, Lynn states that he is over 65 and has served over 75% of his
sentence. [Id. at 4.]
     Lynn also argues that he qualifies for a reduction in sentence be-
cause he has suffered “serious deterioration in physical or mental health

due to the aging process” as required by U.S.S.G. §1B1.13 application
note 1(B). [Id. at 5.] Lynn reiterates his prior description of his physical
condition. He says that his physical health is seriously deteriorated
based on his “chronic kidney failure,” atrial fibrillation, high blood pres-
sure, hyperlipidemia, gastroesophageal reflux disorder, enlarged
prostate, cervical disc degeneration, and carpal tunnel syndrome “among
other conditions,” each of which he says “has intensified with age.” [Id.
at 4.] He then points to his “congenital heart disease” which had caused
the three trips to the emergency room that he described in his prior mo-
tion. [Id.] In addition to the concerns raised in his previous motion, Lynn
argues that his physical condition leaves him at a “high risk of severe
illness or death” if he were to contract COVID-19. [Id. at 4–5.]
     The remainder of Lynn’s motion argues that, weighing the factors
in 18 U.S.C. § 3553(a), his sentence should be reduced. [Id. at 6–14.]



                                     7
      In a supplemental filing, Lynn provides a declaration from a cardi-
ologist, Dr. Alfred Seto, who had reviewed his medical records. [Doc. No.

85. 2] He wrote that it “appear[ed]” that Mr. Lynn’s coronary and renal
disease were “more extensive and severe than other typical patients his
age.” [Id. at 7.] Dr. Seto concluded that Lynn “will likely need more
stenting of his other vessels within 5 years and possibly a coronary artery
bypass surgery within that same time frame.” [Id.] Dr. Seto added that
Lynn’s sleep apnea should be expected to worsen and that his atrial fi-

brillation would “likely” recur. [Id.] Finally, Dr. Seto said that Lynn’s
“age, and the fact that he suffers from severe coronary disease and hy-
pertension” meant that he “is at greater risk of severe illness or death if
he were to contract COVID-19.” [Id.]

II.   Bureau of Prisons’ Response to the COVID-19 Pandemic
      As this Court is well aware, COVID-19 is an extremely dangerous
illness that has caused many deaths in the United States in a short pe-
riod of time and that has resulted in massive disruption to our society
and economy. In response to the pandemic, Bureau of Prisons (“BOP”)
has taken significant measures to protect the health of the inmates in its
charge.
      BOP has explained that “maintaining safety and security of [BOP]
institutions is [BOP’s] highest priority.” BOP, Updates to BOP COVID-

      2The United States does not object to the Court’s consideration of
Lynn’s supplemental filing or dispute Dr. Seto’s qualifications.
                                    8
19 Action Plan: Inmate Movement (Mar. 19, 2020), available at
https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

     Indeed, BOP has had a Pandemic Influenza Plan in place since
2012. BOP Health Services Division, Pandemic Influenza Plan-Module
1: Surveillance and Infection Control (Oct. 2012), available at
https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That proto-
col is lengthy and detailed, establishing a six-phase framework requiring
BOP facilities to begin preparations when there is first a “[s]uspected hu-
man outbreak overseas.” Id. at i. The plan addresses social distancing,
hygienic and cleaning protocols, and the quarantining and treatment of
symptomatic inmates.

     Consistent with that plan, BOP began planning for potential coro-
navirus transmissions in January. At that time, the agency established
a working group to develop policies in consultation with subject matter
experts in the Centers for Disease Control, including by reviewing guid-
ance from the World Health Organization.
     On March 13, 2020, BOP began to modify its operations, in accord-

ance with its Coronavirus (COVID-19) Action Plan (“Action Plan”), to
minimize the risk of COVID-19 transmission into and inside its facilities.
Since that time, as events require, BOP has repeatedly revised the Action
Plan to address the crisis.
     BOP’s operations are presently governed by Phase Seven of the Ac-
tion Plan. The current modified operations plan requires that all inmates

                                    9
in every BOP institution be secured in their assigned cells/quarters, in
order to stop any spread of the disease. Only limited group gathering is

afforded, with attention to social distancing to the extent possible, to fa-
cilitate commissary, laundry, showers, telephone, and computer access.
Further, BOP has severely limited the movement of inmates and detain-
ees among its facilities. Though there will be exceptions for medical
treatment and similar exigencies, this step as well will limit transmis-
sions of the disease. Likewise, all official staff travel has been cancelled,

as has most staff training.
     All staff and inmates have been and will continue to be issued face
masks and strongly encouraged to wear an appropriate face covering
when in public areas when social distancing cannot be achieved.
     Every newly admitted inmate is screened for COVID-19 exposure
risk factors and symptoms. Asymptomatic inmates with risk of exposure
are placed in quarantine for a minimum of 14 days or until cleared by
medical staff. Symptomatic inmates are placed in isolation until they
test negative for COVID-19 or are cleared by medical staff as meeting
CDC criteria for release from isolation. In addition, in areas with sus-
tained community transmission, all facility staff are screened for
symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit
or higher are barred from the facility on that basis alone. A staff member
with a stuffy or runny nose can be placed on leave by a medical officer.



                                     10
      Contractor access to BOP facilities is restricted to only those per-
forming essential services (e.g. medical or mental health care, religious,

etc.) or those who perform necessary maintenance on essential systems.
All volunteer visits are suspended absent authorization by the Deputy
Director of BOP. Any contractor or volunteer who requires access will be
screened for symptoms and risk factors.
      Social and legal visits were stopped as of March 13, and remain
suspended at this time, to limit the number of people entering the facility

and interacting with inmates. In order to ensure that familial relation-
ships are maintained throughout this disruption, BOP has increased
detainees’ telephone allowance to 500 minutes per month. Tours of facil-
ities are also suspended. Legal visits will be permitted on a case-by-case
basis after the attorney has been screened for infection in accordance
with the screening protocols for prison staff.
      Further details and updates of BOP’s modified operations are avail-
able to the public on the BOP website at a regularly-updated resource
page: www.bop.gov/coronavirus/index.jsp. [See also Exhibit B (Examin-

ing Best Practices for Incarceration and Detention During COVID-19:
Hearing Before the Senate Comm. on the Judiciary (June 2, 2020) (joint
statement of BOP Director Carvajal and BOP Medical Director Dr. Al-

len)).]
      In addition, in an effort to relieve the strain on BOP facilities and
assist inmates who are most vulnerable to the disease and pose the least

                                    11
threat to the community, BOP is exercising greater authority to desig-
nate inmates for home confinement. On March 26, 2020, the Attorney

General directed the Director of the Bureau of Prisons, upon considering
the totality of the circumstances concerning each inmate, to prioritize the
use of statutory authority to place prisoners in home confinement. That
authority includes the ability to place an inmate in home confinement
during the last six months or 10% of a sentence, whichever is shorter, see
18 U.S.C. § 3624(c)(2), and to move to home confinement those elderly

and terminally ill inmates specified in 34 U.S.C. § 60541(g). Congress
has also acted to enhance BOP’s flexibility to respond to the pandemic.
Under the CARES Act, enacted on March 27, 2020, BOP may “lengthen
the maximum amount of time for which the Director is authorized to
place a prisoner in home confinement” if the Attorney General finds that
emergency conditions will materially affect the functioning of BOP. Pub.
L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney General
gave the Director of BOP the authority to exercise this discretion, begin-
ning at the facilities that so far have seen the greatest incidence of
coronavirus transmission. See Exhibit C (Mem. for Director of Bureau of
Prisons). Since March, BOP has placed an additional 3,690 inmates on
home confinement, an increase of 129 percent. See bop.gov/coronavirus
(last accessed on June 3, 2020).
     Taken together, all of these measures are designed to mitigate
sharply the risks of COVID-19 transmission in a BOP institution. BOP

                                    12
has pledged to continue monitoring the pandemic and to adjust its prac-
tices as necessary to maintain the safety of prison staff and inmates while

also fulfilling its mandate of incarcerating all persons sentenced or de-
tained based on judicial orders.
      Unfortunately and inevitably, some inmates have become ill, and
more likely will in the weeks ahead. But BOP must consider its concern
for the health of its inmates and staff alongside other critical considera-
tions. For example, notwithstanding the current pandemic crisis, BOP

must carry out its charge to incarcerate sentenced criminals to protect
the public. It must consider the effect of a mass release on the safety and
health of both the inmate population and the citizenry. It must marshal
its resources to care for inmates in the most efficient and beneficial man-
ner possible. It must assess release plans, which are essential to ensure
that a defendant has a safe place to live and access to health care in these
difficult times. And it must consider myriad other factors, including the
availability of both transportation for inmates (at a time that interstate
transportation services often used by released inmates are providing re-
duced service), and supervision of inmates once released (at a time that
the Probation Office has necessarily cut back on home visits and super-
vision).




                                    13
III. Lynn’s Motion Should Be Dismissed
        This Court should dismiss Lynn’s motion for lack of jurisdiction. It

previously instructed Lynn that he could not “bypass the procedure es-
tablished by Congress for seeking compassionate release” and make a
new motion “based on new circumstances.” [Doc. No. 81 at 1.] The Court
instructed, Lynn that he “must first seek relief through the Bureau of
Prisons as described in 18 U.S.C. § 3582(c)(1)(A).” [Id.]
        Despite this Court’s instruction, Lynn did not satisfy the prerequi-

sites of § 3582(c)(1)(A) before filing this motion. It should be dismissed.

   A.      Applicable Legal Framework
        “Federal courts are forbidden, as a general matter, to ‘modify a term
of imprisonment once it has been imposed,’ 18 U.S.C. § 3582(c); but the
rule of finality is subject to a few narrow exceptions.” Freeman v. United
States, 564 U.S. 522, 526 (2011). The defendant bears the burden to show
eligibility for a modification of sentence. 18 U.S.C. § 3582(c)(1)(A); see
United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (“[A] de-
fendant, as the § 3582(c)(2) movant, bears the burden of establishing that
a retroactive amendment has actually lowered his guidelines range in his
case.”).
        Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain circum-
stances, grant a defendant’s motion to reduce his or her term of
imprisonment. Before filing that motion, however, the defendant must
first request that BOP file such a motion on his or her behalf.

                                      14
§ 3582(c)(1)(A). A court may grant the defendant’s own motion for a re-
duction in his sentence only if the motion was filed “after the defendant

has fully exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf” or after
30 days have passed “from the receipt of such a request by the warden of
the defendant’s facility, whichever is earlier.” Id.
     BOP has issued regulations and a program statement governing re-
quests to the Warden for compassionate release.              To “request”

compassionate release based on an extraordinary or compelling reason, a
defendant “shall” provide certain “minimum” information. 28 C.F.R.
§ 571.61(a). The defendant must detail the extraordinary or compelling
reasons that they believe justify release. 28 C.F.R. § 571.61(a)(1). In ad-
dition, the defendant must include “[p]roposed release plans, including
where the inmate will reside, how the inmate will support himself/her-
self, and, if the basis for the request involves the inmate’s health,
information on where the inmate will receive medical treatment, and how
the inmate will pay for such treatment.” 28 C.F.R. § 571.61(a)(2).
     After BOP receives a request for compassionate release, the agency
conducts an extensive assessment of the request. Prior to approving a
request for a reduced sentence, pursuant to agency policy and Depart-
ment regulation, the BOP conducts a thorough evaluation of the
circumstances underlying the request, including gathering and assessing



                                     15
all pertinent institutional, medical, and other personal records. The re-
view is conducted by the warden of the institution where the inmate is

confined; the BOP General Counsel; the BOP Medical Director and/or the
Assistant Director of the Correctional Programs Division, depending on
the nature of the request; and ultimately the Director of the BOP. See 28
C.F.R. § 571.62(a); BOP Program Statement 5050.50, Compassionate Re-
lease/Reduction in Sentence: Procedures for Implementation of 18 U.S.C.
§§ 3582    and    4205(g),   available    at    https://www.bop.gov/pol-

icy/progstat/5050_050_EN.pdf.    The General Counsel also solicits the
opinion of the United States Attorney in the district in which the inmate
was sentenced. 28 C.F.R. § 571.62(a)(2). Finally, where an inmate’s term
of imprisonment is to be followed by a period of supervised release, the
agency contacts the United States Probation Office for the district to
which the inmate would be released to ensure the proposed release plan

required by 28 C.F.R. § 571.61(a)(2) is appropriate and the location to
which the inmate would be released comports with the terms of the in-
mate’s supervised release. See BOP Program Statement 5050.50 at 14.

     BOP’s extensive review serves to ensure that the defendant’s re-
quest meets the requirements for compassionate release.        Evidence
collected during the review sheds light on whether the request reflects

extraordinary and compelling circumstances; the inmate’s early release
would not unduly minimize the severity of the inmate’s offense; and the
inmate’s early release would not unduly jeopardize public safety, which

                                   16
are all factors that must be taken into account by the Court under Section
1B1.13 of the Sentencing Guidelines and the BOP program statement.

   B.      This Court Lacks Jurisdiction to Consider Lynn’s Motion
         This Court does not have jurisdiction to consider Lynn’s motion. As
this Court aptly put it, Lynn cannot “bypass the procedure established
by Congress for seeking compassionate release” and make a new motion

“based on new circumstances.” [Doc. No. 81 at 1.] His current motion is
Lynn’s latest attempt to do just that. Specifically, he cites the COVID-
19 pandemic as the “new qualifications” for relief that did not exist at the

time of his previous motion. [Doc. No. 82 at 1, 4–5.] But the basis he
cites for this Court’s jurisdiction is his request to BOP that did not raise
pandemic-related concerns as a basis for a reduced sentence. [Id. at 2,

33–45.]
         Lynn is incorrect that his earlier request to the Warden, which
made no mention of the pandemic, satisfies the procedural requirements

of § 3582 for the purposes of his current motion. As this Court has ob-
served, a prior request to BOP based on one set of circumstances does not
enable it to evaluate a motion for compassionate release based on a new

set of circumstances. To find otherwise would be to “bypass the procedure
established by Congress for seeking compassionate release.” [Doc. No. 81
at 1.]




                                      17
      Accordingly, this Court recently concluded that it lacks authority to
entertain a COVID-19-based motion for compassionate under these cir-

cumstances. United States v. Gray, 2020 WL 2132948 at *6 (S.D. Ala.
May 4, 2020) (DuBose, C.J.). Gray submitted a request to the Warden of
her facility citing medical conditions as the basis for her early release.
Id. at *2. Before this Court, however, she added that “possible exposure”
to the COVID-19 pandemic in combination with her medical condition
was another basis for her early release. Id. at *6. The Court denied

Gray’s motion for compassionate release on its merits insofar as it raised
the same facts and arguments included in her request to BOP. Id. at *4–
*5. But it dismissed without prejudice Gray’s new claim. Id. at *6. In
doing so, the Court made clear that Gray could submit a new request to
the Warden based on any changed circumstances and, if there were no
answer after 30 days, file a new motion based on those circumstances.
Id.
      This Court is not alone in reaching the obvious conclusion that a
defendant’s motion for compassionate release in federal court must be
based on the same evidence and arguments as the defendant’s request to
the Warden. After all, one of the purposes behind the procedural require-
ments of § 3582(c)(1)(A) “is to give the BOP an opportunity to address the
issue.” United States v. Valenta, 2020 WL 1689786, at *1 (W.D. Pa. Apr.
7, 2020). If the “evidence and arguments” underlying a defendant’s mo-
tion were not “presented to the Bureau of Prisons first,” the district court

                                    18
is not empowered to review the new evidence and arguments. United
States v. Jenkins, 2020 WL 1872568, at *1 (D. Neb. Apr. 14, 2020). There-

fore, a defendant who has not “exhausted [their] administrative remedies
regarding [their] complaint about COVID-19 . . . cannot properly bring
[their] motion” to federal court.    United States v. Mollica, 2020 WL
1914956 at *6 (N.D. Ala. April 20, 2020); see also United States v. Rodri-
guez-Orejuela, ___ F. Supp. 3d ___, 2020 WL 2050434 (S.D. Fla. April 28,
2020) (same); United States v. Walls, ___ F. Supp. 3d ___, 2020 WL

1934963 at *3 (E.D. Mich. April 22, 2020) (same); United States v. Mogav-
ero, 2020 WL 1853754, at *2 (D. Nev. Apr. 13, 2020) (same).
     Lynn’s current motion, like his request to “reopen” his prior motion,
is not properly before this court. As this Court wrote in that decision, “he
must first seek relief through the Bureau of Prisons as described in 18
U.S.C. § 3582(c)(1)(A).” [Doc. No. 81 at 1.] Until then, “his motion is
premature.” [Id.]
     This Court may not ignore the procedural requirements of
§ 3582(c)(1)(A) because those requirements are jurisdictional. Given the
plain language and purpose of the statute, the requirements for filing a
sentence-reduction motion—including the requirement that a defendant
exhaust administrative remedies or wait 30 days before moving in court
for a reduction—are properly viewed as jurisdictional. Section 3582(c)
states that a “court may not modify” a term of imprisonment except in
enumerated circumstances. 18 U.S.C. § 3582(c). It thus “speak[s] to the

                                    19
power of the court rather than to the rights or obligations of the parties,”
Landgraf v. USI Film Prods., 511 U.S. 244, 274 (1994) (internal quota-

tion marks omitted), delineating “when, and under what conditions,” a
court may exercise its “‘adjudicatory authority.’” Bowles v. Russell, 551
U.S. 205, 212–13 (2007) (quoting Eberhart v. United States, 546 U.S. 12,
16 (2005) (per curiam)). That conclusion is reinforced by the historical
powerlessness of the courts to modify a sentence after the expiration of
the term at which it was entered. See United States v. Mayer, 235 U.S.

55, 67–69 (1914); see also United States v. Welty, 426 F.2d 615, 617–18 &
n.8 (3d Cir. 1970). Section 3582(c) accordingly has been understood as
conferring the jurisdictional authority that previously was lacking by
providing express statutory authorization to modify otherwise final sen-
tences.
     In recent years, the Supreme Court has cautioned against impre-
cise use of the “jurisdictional” label, and explained that a statutory claim-
processing rule, even if mandatory, is presumed to be nonjurisdictional
absent a clear statement to the contrary. See Fort Bend County v. Davis,
139 S. Ct. 1843, 1848–50 (2019). A prescription is not jurisdictional
merely because “it ‘promotes important congressional objectives,’” id. at
1851 (quoting Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 169 n.9
(2010)), and courts should not deem jurisdictional rules that “seek to pro-
mote the orderly progress of litigation by requiring that the parties take
certain procedural steps at certain specified times.”         Henderson v.

                                     20
Shinseki, 562 U.S. 428, 435 (2011). But whether a prescription is juris-
dictional turns on Congress’s intent, which is properly determined by the

text, context, relevant historical treatment, and purpose of the provision.
Henderson, 562 U.S. at 436. Here, the relevant factors indicate that
§ 3582(c) sets forth a jurisdictional limitation on a district court’s author-
ity to modify a sentence, such that a district court lacks jurisdiction to
consider a motion for a sentence reduction where the defendant has failed
to satisfy the requirements of § 3582(c)(1)(A).

     While the United States maintains that the time limitation in
§ 3582(c)(1)(A) is jurisdictional, given that it stands as an exception to
the historic and fundamental rule that courts may not revisit a final crim-
inal judgment, the point is ultimately academic.               Even if the
requirements of § 3582(c)(1)(A) were not jurisdictional, they are at least
mandatory claim-processing rules and must be enforced if a party
“properly raise[s]” them. Eberhart, 546 U.S. at 19 (holding that Fed. R.
Crim. P. 33, which permits a defendant to move for a new trial within 14
days of the verdict, is a nonjurisdictional but mandatory claim-processing
rule); see United States v. Alam, ___ F.3d ___, 2020 WL 2845694 at *2–*3
(6th Cir. June 2, 2020) (holding that § 3582’s procedural requirements
are mandatory claims-processing rules). The government raises the rule
here, and it must be enforced. 3


     3Indeed, even those courts that have concluded that the require-
ments of § 3582(c)(2) are not jurisdictional still enforce the statutory
                                     21
     This Court cannot ignore the requirements of § 3582(c)(1)(A) be-
cause of the current public health emergency. While judicially-created

exhaustion requirements may sometimes be excused, it is well settled
that a court may not ignore a statutory command such as that presented
in § 3582(c)(1)(A).   McCarthy v. Madigan, 503 U.S. 140, 144 (1992)
(“[w]here Congress specifically mandates, exhaustion is required”). The
Supreme Court recently reaffirmed that principle in Ross v. Blake, 136
S. Ct. 1850 (2016), in which it rejected a judicially created “special cir-

cumstances” exception to a statutory exhaustion requirement. Rejecting
the “freewheeling approach” adopted by some courts of appeals, under
which some prisoners were permitted to pursue litigation even when they
had failed to exhaust available administrative remedies, Ross, 136 S. Ct.
at 1855, the Court demanded fidelity to the statutory text, explaining
that the “mandatory language” of the exhaustion requirement “means a
court may not excuse a failure to exhaust” even to accommodate excep-
tional circumstances. Id. at 1856.
     Section 3582(c)(1)(A)’s requirements cannot be ignored as “futile,”
either. See Alam, 2020 WL 2845694 at *4. There is no “futility” excep-
tion, as the Supreme Court has made clear that courts have no authority


prerequisites to relief. See, e.g., United States v. Taylor, 778 F.3d 667,
670 (7th Cir. 2015) (recognizing that even if a court has the “power to
adjudicate” a motion under § 3582(c)(2), it may lack “authority to grant a
motion . . . because the statutory criteria are not met”) (emphasis in orig-
inal).
                                     22
to invent an exception to a statutory exhaustion requirement. Two dis-
trict courts have recently rejected the argument that any such futility

exception exists under § 3582. See United States v. Holden, 2020 WL
1673440, at *5 (D. Or. Apr. 6, 2020); United States v. Eberhart, 2020 WL
1450745, at *1 (N.D. Cal. Mar. 25, 2020). While a few district courts have
incorrectly excused the § 3582 exhaustion requirement as futile, two of
those decisions have rested on the fact that the defendant had a matter
of days left to serve on the sentence, a consideration not present in this

case. See United States v. Colvin, 2020 WL 1613943, at *1 (D. Conn. Apr.
2, 2020) (finding exhaustion futile because inmate had 11 days left on her
sentence); United States v. Perez, 2020 WL 1546422, at *1 (S.D.N.Y. Apr.
1, 2020) (finding exhaustion futile because inmate had less than 21 days
left on his sentence and was recovering from two vicious beatings while
in prison); but see United States v. Zukerman, 2020 WL 1659880, at *1
(S.D.N.Y. Apr. 3, 2020) (finding exhaustion futile where obese, 75-year
old inmate suffered from diabetes and hypertension). At least one of
those decisions incorrectly relied on precedent addressing a judicially cre-
ated—as opposed to statutorily created—exhaustion requirement. See
Perez, 2020 WL 1546422 at *2 (relying only on Washington v. Barr, 925
F.3d 109, 118 (2d Cir. 2019)).4 And in any event, a request in this context

     4 To the extent Perez also suggests that Mathews v. Eldridge, 424
U.S. 319 (1976), supports an exception to the exhaustion requirement
here, see 2020 WL 1546422, at *2 n.2, that is incorrect. In Eldridge, the
claimant complied with the “nonwaivable and nonexcusable requirement
                                    23
is not futile. As the procedural history of Lynn’s case demonstrates, BOP
fully considers requests for sentence reductions. Indeed, BOP often con-

curs with such requests. During the period from the passage of the First
Step Act on December 21, 2018, until mid-March 2020 (before the coro-
navirus crisis began), BOP consented to a reduction in sentence in 55
cases.
     While Congress has allowed inmates to seek compassionate release
directly, it expressly imposed on inmates the requirement of initial resort

to administrative remedies. And this is for good reason: as described
above in more detail, BOP conducts an extensive assessment for such re-
quests. See 28 C.F.R. § 571.62(a); BOP Program Statement 5050.50. As
the Procedures reflect, the BOP completes a diligent and thorough re-
view, with considerable expertise concerning both the inmate and the
conditions of confinement. Its assessment will always be of value to the
parties and the Court.
     That is especially true during the current crisis. As explained
above, BOP must balance a host of considerations in deciding whether to

that an individual present a claim to the agency before raising it in
court.” Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 16
(2000). And while the Court in Eldridge recognized that a constitutional
challenge “entirely collateral to [the claimant’s] substantive claim of en-
titlement” might evade a statutory exhaustion requirement, 424 U.S. at
330, the defendant’s claim for relief in this Court is the same claim he
was required to present to BOP. See also United States v. Demaria, 2020
WL 1888910, at *3 & n.8 (S.D.N.Y. Apr. 16, 2020) (explaining the Perez
error at length and the inapplicability of the cases on which it relied).
                                    24
release an inmate to recommend a reduction in an inmate’s sentence or
grant the inmate home confinement—not only the health of the inmate

and BOP staff, but also the safety of the public. BOP is best positioned
to determine the proper treatment of the inmate population as a whole,
taking into account both individual considerations in light of on an in-
mate’s background and medical history and more general considerations
regarding the conditions and needs at particular facilities. The provision
of § 3582(c)(1)(A) prioritizing administrative review therefore makes

sense not only in the ordinary case, but also at this perilous time. As the
Third Circuit has held, “[g]iven BOP’s shared desire for a safe and
healthy prison environment, . . . strict compliance with § 3582(c)(1)(A)’s
exhaustion requirement takes on added—and critical—importance.”
United States v. Raia, 954 F.3d 594, 597 (3d Cir. Apr. 2, 2020), as revised
(Apr. 8, 2020); see also United States v. McCann, 2020 WL 1901089, at *2
(E.D. Ky. Apr. 17, 2020) (“The Court recognizes that these are unsettling
times for everyone, including prisoners. But in such a context, the ex-
haustion requirement of the compassionate release statute is perhaps
most important.”).
      Accordingly, Lynn’s motion should be denied without prejudice to
refiling once he has exhausted his administrative remedies.

IV.   Alternatively, Lynn’s Motion Should Be Denied
      Even if this Court had jurisdiction to consider Lynn’s motion for a
reduction of his sentence, his motion should be denied. First, he is not
                                    25
eligible for a reduction in sentence under the “Age of the Defendant” pro-
vision, U.S.S.G. §1B1.13 app. note 1(B). This Court previously found that

Lynn’s medical conditions did not substantially diminish his ability to
care for himself while incarcerated. The COVID-19 pandemic does not
change this Court’s conclusion, so it should find that Lynn is not eligible
for a reduced sentence under that subsection.
       Second, Lynn is not eligible for a reduction in sentence under the
“Other Reasons” provision, U.S.S.G. §1B1.13 app. note 1(D). As this

Court previously observed, and as many other courts have also con-
cluded, Congress’ decision to allow defendants to file motions for
compassionate release did not expand the scope of the Sentencing Com-
mission’s policy statement outlining the criteria for evaluating such
motions.

  A.     Applicable Legal Framework
       Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a defendant’s

sentence if it finds that “extraordinary and compelling reasons warrant
such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). That section also requires
that any sentence reduction be “consistent with applicable policy state-

ments issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).
In turn, 28 U.S.C. § 994(t) directs the Sentencing Commission to “de-
scribe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of
specific examples.”
                                    26
     The Sentencing Commission’s policy statement on “extraordinary
and compelling” reasons for a sentence reduction appears at U.S.S.G.

§1B1.13. In an application note, the Sentencing Commission provides
several definitions of the term “extraordinary and compelling reasons,”
such as a defendant’s medical conditions or family circumstances.
U.S.S.G. §1B1.13 app. note 1. One of the Sentencing Commission’s defi-
nitions is entitled “Age of the Defendant” and specifies that an
“extraordinary and compelling” reason for a reduction in sentence exists

if a defendant “(i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process;
and (iii) has served at least 10 years or 75 percent of his or her term of
imprisonment, whichever is less.”        U.S.S.G. §1B1.13 app. note 1(B).
When BOP considers a defendant’s request under that section, it consid-
ers both whether they are suffering “from chronic or serious medical
conditions related to the aging process” as well as whether their condi-
tions “substantially diminish[ ] their ability to function in a correctional
facility.” BOP Program Statement 5050.50 at 6. 5

     The last entry of the Sentencing Commission’s application note is
entitled “Other Reasons” and provides that the Director of BOP may de-
termine whether “there exists in the defendant’s case an extraordinary

     5  BOP’s program statement is “akin to an interpretive rule.” Reno
v. Koray, 515 U.S. 50, 60–61 (1995). While not binding on this Court, it
is “entitled to some deference” because it is a “permissible construction”
of § 3582(c)(1)(A). Koray, 515 U.S. at 61.
                                    27
and compelling reason other than, or in combination with, the reasons
described in subdivisions (A) through (C).” U.S.S.G. §1B1.13 app. note

1(D). As is relevant here, BOP has determined that a category of “Other
Elderly Inmates” may qualify for a reduction in sentence. BOP Program
Statement 5050.50 at 6–7. Unlike the provisions that take a defendant’s
medical or family circumstances into account, BOP instructs that defend-
ants who are “age 65 or older who have served the greater of 10 years or
75% of their sentence” may qualify for a reduction. Id. at 6–7. Specifi-

cally, the Warden may determine that compassionate release is
warranted for those defendants after also considering a host of other,
non-exclusive factors. Id. at 7, 12. Those factors include the defendant’s
age, the nature and circumstances of their offense, their criminal history,
and whether their release would pose a danger to the community. Id. at
12.
      Notably, the Sentencing Commission’s policy statement and its ap-
plication notes are binding on this Court. Dillon v. United States, 560
U.S. 817, 826 (2010) (holding that Commission’s policy statements bind
the Court where a statute authorizes a sentencing reduction based on a
retroactive guideline amendment only “if such a reduction is consistent
with applicable policy statements issued by the Sentencing Commis-
sion”); United States v. Wilks, 464 F.3d 1240, 1245 (11th Cir. 2006)
(Sentencing Commission’s application notes are binding unless they con-
tradict the plain meaning of the Guidelines’ text). Notably, too, this

                                    28
Court has previously concluded that the Sentencing Commission’s “Other
Reasons” provision does not enable federal courts to craft its own defini-

tions of the term “extraordinary and compelling.”       Lynn, 2019 WL
3805349 at *2–*4.
     The mere existence of the COVID-19 pandemic, which poses a gen-
eral threat to every non-immune person in the country, does not fall into
the categories identified in the Sentencing Commission’s application note
and therefore cannot alone provide a basis for a sentence reduction. The

categories encompass specific serious medical conditions afflicting an in-
dividual inmate, not generalized threats to the entire population. As the
Third Circuit has held, “the mere existence of COVID-19 in society and
the possibility that it may spread to a particular prison alone cannot in-
dependently justify compassionate release.” Raia, 954 F.3d at 597; see
also Eberhart, 2020 WL 1450745 at *2 (“a reduction of sentence due solely
to concerns about the spread of COVID-19 is not consistent with the ap-
plicable policy statement of the Sentencing Commission as required by
§ 3582(c)(1)(A)”).
     To classify COVID-19 as an extraordinary and compelling reason
would not only be inconsistent with the text of the statute and the policy
statement, but would be detrimental to BOP’s organized and comprehen-
sive anti-COVID-19 regimens, could result in the scattershot treatment
of inmates, and would undercut the strict criteria BOP employs to deter-
mine individual inmates’ eligibility for sentence reductions and home

                                   29
confinement. Section 3582(c)(1)(A) contemplates sentence reductions for
specific individuals, not the widespread prophylactic release of inmates

and the modification of lawfully imposed sentences to deal with a world-
wide viral pandemic.
     That does not mean, however, that COVID-19 is irrelevant to a
court’s analysis of a motion under § 3582(c)(1)(A). For example, if a de-
fendant’s motion is based on their medical condition and proves that they
have a chronic medical condition that has been identified by the Centers

for Disease Control and Prevention (“CDC”) as elevating the inmate’s risk
of becoming seriously ill from COVID-19,6 that condition may satisfy the
standard of “extraordinary and compelling reasons.” Under those cir-
cumstances, a chronic condition (i.e., one “from which [the defendant] is
not expected to recover”) reasonably may be found to be “serious” and to
“substantially diminish[ ] the ability of the defendant to provide self-care

within the environment of a correctional facility,” even if that condition
would not have constituted an “extraordinary and compelling reason” ab-
sent the risk of COVID-19. U.S.S.G. §1B1.13, app. note 1(A)(ii)(I). But
as part of its analysis of the totality of circumstances, the Court should
also consider whether the inmate is more likely to contract COVID-19 if
he or she is released than if he or she remains incarcerated. That will


     6See Centers for Disease Control, At Risk for Severe Illness, avail-
able     at      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html (last reviewed May 14, 2020).
                                    30
typically depend on the inmate’s proposed release plans and whether a
known outbreak has occurred at his or her institution.

       But COVID-19 is not relevant to every request for compassionate
release. For example, when a defendant moves for compassionate release
solely based on a “reason other than” those defined by the Sentencing
Commission, BOP’s determination about whether “extraordinary and
compelling” remains governing.

  B.        Lynn Is Not Eligible For A Reduction In Sentence

       1.     The “Age of the Defendant” Provision
       Lynn argues that he is eligible for a reduction in sentence under the
“Age of the Defendant” provision. [Doc. No. 82 at 3 (quoting U.S.S.G.
§1B1.13 app. note 1(B)).] He is not.
       To be eligible for a reduction in sentence under U.S.S.G. §1B1.13
app. note 1(B), a defendant must be over 65 years old, be experiencing a
serious deterioration in physical or mental health because of the aging
process, and have served at least 10 years or 75 percent of his sentence,

whichever is less. U.S.S.G. §1B1.13 app. note 1(B).
       Interpreting the statutory term “extraordinary and compelling cir-
cumstances,” BOP’s program statement adds necessary guidance.             It

provides that, in addition to experiencing a serious deterioration in phys-
ical or mental health because of the aging process, a defendant seeking a
reduced sentence must also demonstrate that their medical condition


                                     31
“substantially diminishes their ability to function in a correctional facil-
ity.” BOP Program Statement 5050.50 at 6.

     BOP’s guidance makes sense: it would not be “extraordinary and
compelling” for an aging defendant to develop health issues related to the
aging process. 18 U.S.C. § 3582(c)(1)(A)(i). Indeed, the Sentencing Com-
mission’s application note requires that a defendant experience a
“serious” deterioration of physical or mental health as a result of the ag-
ing process. U.S.S.G. §1B1.13 app. note 1(B). BOP’s metric, which asks

whether the defendant’s condition “diminishes their ability to function in
a correctional facility,” is a permissible construction of the statutory term
and should be given deference. Koray, 515 U.S. at 61; see United States
v. Rodriguez-Orejuela, ___ F. Supp. 3d ___, 2020 WL 2050434 at *5 (S.D.
Fla. April 28, 2020) (applying the test in BOP policy statement); United
States v. Hardy, 2020 WL 2041666 at *4 (D. Md. April 28, 2020) (same);
United States v. Bellamy, 2019 WL 3340699 at *4–*5 (D. Minn. July 25,
2019) (same).
     To show eligibility for a reduced sentence under the “Age of the De-
fendant” provision, then, Lynn must show (1) that he is suffering from a
serious deterioration in physical or mental health, (2) that his condition
is due to “the aging process,” and (3) that his condition substantially di-
minishes his ability to function in a correctional facility. Lynn has not
made that showing.



                                     32
     First, Lynn says that he meets the criteria because of his medical
conditions. He identifies the same conditions that he described in his

prior motion for a reduced sentence, principally “chronic kidney failure,”
atrial fibrillation, and “congenital heart disease.” [Doc. No. 82 at 4; see
Doc. No. 70 at 2–3 (describing Lynn’s motion).] This Court previously
found that those conditions did not substantially diminish his ability to
care for himself in a prison setting. [Doc. No. 70 at 4.] Indeed, it noted
that the assistant warden of Lynn’s facility found that he was “able to

independently attend to [his] activities of daily living” and that his “con-
dition does not affect [his] ability to function in a correctional setting.”
[Id.] This Court perceived no evidence to contradict the assistant war-
den’s assessment. [Id.]
     This Court’s prior conclusion that Lynn’s medical conditions did not
prevent him from caring for himself while incarcerated remains correct.
The United States has filed Lynn’s recent medical records, current
through May 22, 2020, under seal. Those records do not reveal a deteri-
oration of Lynn’s condition. Similarly, Dr. Seto’s declaration does not
speak to any change in Lynn’s condition between the Court’s resolution
of Lynn’s prior motion and today. [Doc. No. 85 at 7.] While Dr. Seto
opines that Lynn will likely require additional care as a result of his heart
and kidney disease [id.], Lynn’s medical records demonstrate that he con-
tinues to receive the necessary medical attention while incarcerated.



                                     33
     The threat posed by the COVID-19 pandemic does not change the
analysis. As already noted, “the mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone cannot
independently justify compassionate release.” 7 Raia, 954 F.3d at 597.
     Moreover, Lynn has not demonstrated how the threat posed by the

pandemic would seriously diminish his ability to function in a correc-
tional facility. The CDC has warned that older individuals and people
with serious heart or kidney disease are at higher risk of for severe illness
if they contract COVID-19. See Centers for Disease Control, At Risk for
Severe   Illness,   available   at   https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/groups-at-higher-risk.html (last reviewed

May 14, 2020). The CDC’s recommended “actions to take” for the elderly,
as well as those with serious heart or kidney disease, is to continue to
receive consistent treatment for their medical conditions. Id. The rec-
ords filed under seal show that Lynn is continuing to receive treatment
from medical professionals on a roughly monthly basis.
     In sum, Lynn’s medical conditions, in conjunction with the threat

posed by the COVID-19 pandemic, do not qualify him for a sentence re-
duction under the “Age of the Defendant” provision.



     7 As of the date of this response, BOP reports that one inmate at
Lynn’s facility, Coleman II USP, has tested positive for COVID-19 and
one staff member has recovered from COVID-19. See bop.gov/corona-
virus.
                                     34
     2.    The “Other Reasons” Provision
     Lynn also argues that he qualifies for a reduction in sentence

“based on non-medical circumstances for elderly inmates who have
served at least 75% of their sentence.” [Doc. No. 82 at 1, 3, 5–6.] The
source of authority for a reduction in sentence on that basis is the “Other
Reasons” provision of U.S.S.G §1B1.13 app. note 1(D). That provision
empowers the Director of BOP to “determine[ ]” that “there exists in the
defendant’s case an extraordinary and compelling reason other than, or

in combination with,” the other provisions of the application note. In
Lynn’s case, the Director of BOP has not made such a determination, so
he is not eligible for a reduced sentence on that basis.
     This Court has already concluded, in Lynn’s own case, that the First
Step Act did not expand the Sentencing Commission’s policy statement
to include new, judicially-created extraordinary and compelling reasons
upon which to base a reduction in sentence. See United States v. Lynn,
2019 WL 3805349 at *2–*4 (S.D. Ala. August 13, 2019) (Steele, J.). To
begin with, the First Step Act did not alter the statutory criteria for re-

ducing a sentence for “extraordinary and compelling reasons.” Id. at *2.
Neither did it alter Congress’ decision to delegate the authority to define
the term “extraordinary and compelling reasons” to the Sentencing Com-

mission.   Id. at *3 (citing 18 U.S.C. § 944(t)).     And, of course, the
Sentencing Commission’s policy statement remains the same. Id. While
the Sentencing Commission might amend the “Other Reasons” provision

                                    35
of its policy statement in the future, “the Court must follow the policy
statement as it stands.” Id. at *4.

     Many other courts have agreed with this Court’s assessment. See,
e.g., United States v. Baye, 2020 WL 2857500 at *9 (D. Nev. June 2, 2020);
United States v. Coffman, 2020 WL 2614634 at *2–*3 (E.D. Ky. May 22,
2020); United States v. Garcia, 2020 WL 2039227 at *3–*4 (C.D. Ill. April
28, 2020); United States v. Winner, ___ F. Supp. 3d ___, 2020 WL 2124594
at *2 (S.D. Ga. April 24, 2020); United States v. Strain, 2020 WL 1977114

at *3–*4 (D. Alaska April 24, 2020); United States v. Mollica, 2020 WL
1914956 at *4 (N.D. Ala. April 20, 2020); United States v. Goldberg, 2020
WL 1853298 at *4 (D.D.C. April 13, 2020); United States v. Willingham,
2019 WL 6733028 at *2 (S.D. Ga. Dec. 10, 2019).
     Nevertheless, Lynn contends that a “majority of courts have found”
that they are “not limited to the strict definitions” provided by the Sen-
tencing Commission. [Doc. No. 82 at 5 n.12.] While the undersigned has
not endeavored to tally up the number of cases on either side, there is no
dispute that there is currently a nation-wide debate on the topic.
     In short, the courts articulating the contrary position say that the
First Step Act’s purpose was to “increase the use and transparency of
compassionate release.” United States v. Maumau, 2020 WL 806121 at
*3–*4 (D. Utah February 18, 2020) (quoting United States v. Brown, 411
F. Supp. 3d 446, 451 (S.D. Iowa 2019)). And, those courts conclude, find-
ing that courts were bound by an “old policy statement” would be

                                      36
“inconsistent” with that purpose. United States v. Beck, 425 F. Supp. 3d
573, 579 (M.D.N.C. 2019).

       But, as this Court pointed out, the policy statement is not incon-
sistent with the First Step Act. To the extent that the Act’s purpose is to
expand the “use” of the compassionate release provision, it accomplishes
that goal by expanding access to federal courts. See Lynn, 2019 WL
3805349 at *3. Thus, there is “no tension between a legislative purpose
to ‘increase[e] the use’ of compassionate release and a policy statement

providing for BOP to make the determination as to one kind (out of five)
of extraordinary and compelling reasons for such release.” Id.
       As long as the current policy statement remains in effect, the
“Other Reasons” provision requires that the Director of BOP—not a fed-
eral court—find that there is some other extraordinary and compelling
reason for a reduction in a defendant’s sentence. The Director of BOP
has not made that finding in Lynn’s case, so he is not eligible for compas-
sionate release on that basis.

  C.     Lynn’s Sentence Should Not Be Reduced
       Ultimately, even if Lynn were eligible for a reduction in sentence,
his motion should still be denied. If a defendant carries their burden to
show an extraordinary and compelling reason to warrant a sentence re-
duction under § 3582(c)(1)(A), this Court would then consider the




                                    37
sentencing factors in 18 U.S.C. § 3553(a) when deciding whether to exer-
cise its discretion to grant their motion.      18 U.S.C. § 3582(c)(1)(A).

Weighing those factors, a reduction is not due.
     The nature and circumstances of Lynn’s offense are extraordinary.
Over the course of several years, Lynn successfully led a conspiracy that
imported thousands of kilograms of cocaine in to the United States.
Lynn, 365 F.3d at 1227. Ultimately, the Court found that his crimes had
involved “13,200 kilograms of cocaine.” Id. at 1227 n.3. For that extraor-

dinary course of conduct, this Court imposed a life sentence.         That
sentence remains fair and appropriate.
     In support of a shorter sentence, Lynn submits that he began smug-
gling drugs at age 19 because he had “no direction for his life” and
because a friend’s father “convinced” him to enter the trade. Doc. No. 82
at 8.] By age 34, though, Lynn’s life had a firm direction: importing mas-
sive amounts of cocaine into the United States. And as the leader of the
conspiracy that included armed “intimidat[ors],” Lynn was the one doing
the convincing. See Lynn, 365 F.3d at 1227.
     Next, Lynn characterizes his offenses as “nonviolent.” [Doc. No. 82
at 2, 6, 7, 12.] But at sentencing, the Court increased his offense level by
two levels for possession of a firearm. Lynn, 365 F.3d at 1227 n.3. Lynn’s
codefendant was the “armed ‘enforcer’ who provided intimidation.” Id. at
1227. Whether or not the evidence at Lynn’s trial proved the use of vio-
lence by Lynn himself, his current incantation of the term “nonviolent” is

                                    38
a gross mischaracterization of the nature of the conspiracy that he led
and of the obvious consequences of fueling the United States’ drug econ-

omy.
       Lynn also says that he has an “exceptional record” while in prison.
[Doc. No. 82 at 5, 6, 9, 14.] He admits as he must however, that he es-
caped from prison—“briefly,” he says—in 1990. [Id. at 9.] Lynn’s “brief”
escape lasted for about six months, during which time he attempted to
continue to import cocaine into the United States. [Id.] Not to be de-

terred, Lynn attempted to escape only two years later. [Id.] Having not
succeeded in escaping this Court’s authority, Lynn now “greatly regrets”
his efforts. [Id.]
       Finally, Lynn attaches numerous letters in support of the conclu-
sions that he has served an adequate sentence, that he has a reentry
plan, and that his community is eager for his return. [See id. at 46–55,
83–101.] The United States does not dispute the existence of Lynn’s
reentry plan or his community’s enthusiasm.        However, the United
States respectfully submits that the letter writers now view Lynn’s seri-
ous crimes through rose-colored glasses, perhaps due to their apparent
affection for the defendant. This Court should not adopt their rosy retro-
spection: Lynn was the leader of an armed conspiracy that imported
tons—and tons—of cocaine into the United States. He is currently serv-
ing the appropriate sentence for that conduct.



                                    39
V.   Conclusion
     This Court lacks jurisdiction over Lynn’s motion, so it should be

dismissed. Alternatively, Lynn’s motion should be denied because he has
not shown eligibility for a reduced sentence and because his sentence re-
mains fair and appropriate.

     Respectfully submitted,

                                         RICHARD W. MOORE
                                         UNITED STATES ATTORNEY
                                         By:

                                         /s/ Oliver McDonald
                                         Oliver McDonald
                                         Assistant United States Attorney
                                         63 South Royal Street, Suite 600
                                         Mobile, Alabama 36602
                                         Telephone: (251) 441-5845
                                         Fax: (251) 441-5277

                    CERTIFICATE OF SERVICE

      I certify that, on June 4, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will automati-
cally serve any counsel of record. Further, a copy of the foregoing was
mailed on this date to: Richard Lynn, No. 09748-004, USP Coleman II,
P.O. Box 1034, Coleman, Florida 33521.

                                         /s/ Oliver McDonald
                                         Oliver McDonald
                                         Assistant United States Attorney




                                    40
EXHIBIT A
EXHIBIT B
              STATEMENT OF

           MICHAEL D. CARVAJAL
                 DIRECTOR
                    AND
            DR. JEFFERY ALLEN
            MEDICAL DIRECTOR
        FEDERAL BUREAU OF PRISONS




               BEFORE THE

       COMMITTEE ON THE JUDICIARY
          UNITED STATES SENATE



             FOR A HEARING ON
EXAMINING BEST PRACTICES FOR INCARCERATION
      AND DETENTION DURING COVID-19




                PRESENTED
                JUNE 2, 2020
                           Statement of Michael D. Carvajal
                          Director, Federal Bureau of Prisons
                                          And
                                    Dr. Jeffery Allen
                       Medical Director, Federal Bureau of Prisons
                         Before the Committee on the Judiciary
                                  United States Senate
                                      June 2, 2020


        Good morning, Chairman Graham, Ranking Member Feinstein, and Members of the
Committee. You have asked me to come before you today to discuss the Bureau of Prisons'
(Bureau's) mission and operations in response to the COVID-19 pandemic that is impacting our
country, and indeed, the world. The Bureau's response and management of COVID has received
a great deal of Congressional, media, and stakeholder interest and scrutiny in the wake of this
pandemic. Much of this inquiry has been based on misinformation as to our response. We
appreciate this opportunity to discuss in person all that we have been doing to reduce risks and
mitigate the impacts of the pandemic, and to keep our staff, inmates, and communities safe.

        I was honored to be selected by Attorney General Barr to lead the Bureau and to work
alongside the finest corrections professionals in the world. I have spent 28 years in the Bureau,
starting as a Correctional Officer, moving up through the ranks of Correctional Services to
become a Warden, Regional Director, and now Director. I was appointed to serve as the
Bureau’s eleventh Director on February 25, 2020, just about four weeks before the Bureau’s first
inmate COVID-19 positive case. In these past three months, I have seen the Bureau’s over
36,000 corrections professionals work tirelessly and with profound dedication toward their
mission to protect the health and safety of inmates, fellow staff and the public. I am keenly
aware of the personal sacrifices these law enforcement officers make in fulfilling our important
public safety mission. The great work they do every day goes largely unseen by the general
public. Yet this inherently dangerous work helps keep our communities safe. Many
communities have been very supportive and appreciative of the difficult challenges our law
enforcement personnel face and overcome even in the absence of this public health crisis. Some
communities support and applaud our staff as frontline heroes, and other communities have
treated these brave staff and fellow citizens in a far less courteous manner, sometimes even
accusatory or hostile. Those latter reactions, albeit rare, are disappointing, and unwarranted.

       The Bureau has a sound pandemic plan in place and a well-established history of
managing and responding to communicable disease outbreaks, such as influenza. We used this
pandemic plan as a springboard for our COVID-19 response planning beginning in January,
when our medical leadership began consulting with relevant experts, including the Centers for
Disease Control and Prevention (CDC), the U.S. Public Health Service, the Office of Personnel
Management (OPM), and the Office of the Vice President. We leveraged and implemented
guidance from these experts and used it in developing protocols for screening inmates and staff
with potential exposure risk factors. We have continued this strong collaboration, with our
Medical Director and staff consulting on an almost daily basis with the CDC to ensure we are
implementing best practices based on science and sound judgment, as the knowledge about and
response to the pandemic continues to evolve. We have invited the CDC into our facilities and
had them evaluate our work, which has been met with praise for our planning and
implementation in the wake of a very vexing virus. We continue to collaborate with the CDC in
providing information to assist them in developing additional guidance for corrections
professionals nationwide.

       In order to be transparent about our plans, operations, and statistics, the Bureau has put
together a detailed and thorough COVID-19 pandemic resource area on our public website at
www.bop.gov/coronavirus. The website is updated daily at 3 pm with our latest information as
reported by the BOP's Office of Occupational Health and Safety. In addition, the Bureau
provides a weekly telephonic briefing for staff from the United States Senate and U.S. House of
Representatives Judiciary and Appropriations Committees.

                                      CURRENT STATUS

         The Bureau manages the health and treatment of approximately 149,000 inmates in BOP
facilities and RRCs. Over half of our institutions have no COVID-19 positive cases among
inmates or staff. Indeed, two-thirds of our positive cases are in just 7 of our 122 institutions
nationwide. As of June 1, 2020, across all facilities, there are 1,650 federal inmates who are
currently COVID-19 positive based on test results. There are also currently 171 Bureau staff who
have confirmed positive test results for COVID-19 nationwide, with 445 staff recovered and
returning to work.

          In total, from March 1, 2020, the date of the beginning of the national emergency
proclaimed by President Trump, until today, 5,323 inmates total have tested positive for COVID-
19 and to-date, 3,784 have recovered. More than 80 percent of infected individuals have not
become significantly ill. The number of hospitalized inmates – those who became significantly
ill – is currently only 83 in total. And in fact, the number hospitalized is on a significant
downward trajectory (see attached), suggesting that our attempts to mitigate the transmission of
the virus is effective. Regrettably, there have been 68 federal inmate deaths from COVID-19.

        To-date, the Bureau’s overall infection rate is approximately 4%, including clinically-
probable and suspect cases, and based on the total number of inmates in custody. The BOP's
death rate of those infected is approximately 1.1% and is slightly lower than the US rate of 1.3%.
The BOP's rate of hospitalization has continued to decline over time with only 83 inmates
currently hospitalized and only 22 of those on ventilators.

                                   PANDEMIC PLANNING

       In response to the COVID-19 pandemic, the Bureau has taken, and will continue to take,
aggressive steps to protect the safety and security of all staff and inmates, as well as members of
the public. Using the Incident Command System (ICS) framework, the Bureau developed,
implemented, and updated an incident action plan that addresses our modified institution
operations, Continuity of Operations Program, information technology readiness, supply
management, inmate movement, inmate visitation, and official staff travel, as well as other
important aspects of our operations. In addition to the modifications we have already
undertaken, we continue to find innovative ways to continue to provide inmate programming to
assist them with reentry.
        The Bureau has also provided on an on-going basis detailed information about COVID-
19 based on CDC guidance to inmates and staff on symptoms, transmission, preventative
measures, and importance of reporting any potential symptoms to Health Services staff. We
have an internal web-based system for tracking and monitoring infectious diseases and
outbreaks, which leverages data from Bureau operational systems and facilitates the management
of active cases for health care and correctional professionals system-wide. In all of our
guidance, one simple preventative measure we have stressed is practicing good hygiene, as basic
hygiene practices can be very effective in reducing the spread of germs. In addition, despite
random reports of shortages, all institutions have ample cleaning products, disinfectant, and soap
available and may procure additional supplies from a regional or national stockpile.

                         PERSONAL PROTECTIVE EQUIPMENT

        Initially, the Bureau was facing the same personal protective equipment (PPE) supply
chain challenges as the rest of the country. We had appropriate amounts of PPE in our
inventories, but we were concerned we would not be able to obtain additional needed supplies
going forward as existing inventories dwindled. However, through scouring of available markets
and use of emergency purchasing authorities, the Bureau successfully acquired a sizable
stockpile of PPE. Each institution maintains a detailed inventory of PPE which is also monitored
by our Emergency Operations Center in headquarters, to include N95 respirators, surgical masks,
cloth face coverings, goggles/face shields, gloves, gowns, hand sanitizer, and cleaning supplies.
In addition, each of our six regions maintains a regional stockpile, where items can be drop-
shipped in one day to an institution that needs additional PPE. Note that initial CDC guidance
was that face coverings were not recommended as a general measure. As the science evolved as
to how the disease is transmitted, the CDC changed their guidance to recommend wearing face
coverings. Within 24 hours of that change, we had provided face coverings to most of our staff
and inmates. Within 72 hours, all of our inmates and staff were provided face coverings. To
further augment our supplies, and consistent with the request of some congressional members, 15
Federal Prison Industries (FPI) factories were converted to PPE production for cloth face
coverings, gowns, face shields, and hand sanitizer, allowing us to be more self-sustaining in
production areas rather than burdening the public supply chain.

                                INSTITUTION OPERATIONS

        On March 13, 2020, in response to an increasing number of people with COVID-19
positive infections in various communities, the Bureau implemented an action plan to
significantly limit movement in and out of our federal prisons. Almost all inmate internal ─ or
Bureau-controlled ─ movement was suspended. There was some very limited inmate movement
that was required, to include movements for forensic studies, writs, Interstate Agreements on
Detainers, medical and mental health treatment, and transfer to RRCs or home confinement.
New admissions to the Bureau from the USMS continued, as legally required. While we
received criticism for that continued movement, it is critical to note that the criminal justice
system did not stop processing criminal cases during the pandemic. Individuals in the
community continue to commit crimes, arrests continue to be made, federal courts continue to
adjudicate and sentence offenders, and thus detainees and sentenced inmates continue to enter
our system. We are legally required to take these individuals from the Courts, and cannot control
who the courts place into our system. Some of these inmates are housed in Bureau detention
facilities and jail units prior to sentencing, but the vast majority of them come to us from local
jails or as voluntary surrenders. Working with the Department of Justice, we attempted to slow
the entrance of some of these new admissions until additional testing capability was acquired.

         As a critical part of our plan to mitigate the transmission of COVID-19 throughout its
facilities nationwide, the Bureau, in coordination with the U.S. Marshals Service (USMS),
has decreased internal movement by 90%. This action, along with the Bureau's implementation
of a robust quarantine and isolation strategy for all new arrivals, was a bold and important short-
term step to ensure the Department of Justice is protecting the health of the public, the staff, and
the inmates in our custody to the greatest extent possible.

        With the March 13 guidance, we also put in place, to the greatest extent possible within
the prison environment, social distancing procedures. As is widely noted, prisons are not
designed for social distancing. In fact, they are designed for just the opposite. Nonetheless, we
modified our operations to the extent we could to minimize co-mingling and group gathering.
We suspended social visiting as well, to decrease the flow of individuals from the community
into the prison. Understanding the importance of visitation to the inmate population, we
significantly increased telephone minutes for the inmates from 200 to 500 minutes on March 13,
2020, and later, on April 8, 2020, in accordance with the CARES Act, we made telephone calls
free for the inmate population. We also made video-visiting, which we have available at our
female facilities, free of charge. The free telephone calls were clearly appreciated by the inmate
population, as telephone minutes increased by nearly 50% the next day. We are currently
finalizing a regulation to formalize this program.

        On March 26, 2020, we implemented enhanced daily monitoring, to include the cessation
of movement for any inmate who screened positive for COVID-19. On March 31, 2020,
enhanced modified operations were introduced to further limit movement within the institution
and enable maximizing social distancing while still allowing inmates access to critical resources,
to include eating meals in their rooms or cells or in small groups within housing units, and
limiting programmatic offerings to individualized or small group activities, and having Chaplains
and Psychologists visit inmates in their housing areas. We instituted requirements on April 7,
2020 for all inmates releasing from the Bureau or transferring to a RRC or Home Confinement to
be placed on 14-day quarantine prior to their anticipated release or transfer. These procedures
remain in place to promote public safety.

        As I noted above, throughout this pandemic the federal courts have continued to remand
pre-trial detainees to federal custody nationwide and to sentence inmates who are in our
detention sites to terms of federal incarceration. As individuals continue to be remanded to
Bureau detention sites, that capacity quickly fills. To ensure those facilities do not become
dangerously overcrowded – a situation that is not only a health risk but also creates safety and
security risks - some limited inmate movement must continue. As such, the Bureau and USMS
will have to resume limited movement of inmates in order to appropriately manage the
population within detention facilities to reduce risk. Since ceasing most movement, there have
been 6,800 USMS inmates in state and local jails that require movement into the Bureau and
another 7,000 inmates currently in Bureau custody who are pending regular movement to their
designated facilities.

         Effective May 18, 2020, the Bureau and the USMS began coordinating carefully to
transport and transfer federal inmates into the Bureau's custody while taking proactive steps,
including aggressive testing, to mitigate the transmission of COVID-19 into our
environment. The Bureau is testing all inmates upon arrival to our detention facilities, jail units,
and quarantine/testing sites. Furthermore, all inmates are tested prior to departing these facilities
to ensure inmates are safely transported to their designated facilities. As a second precaution, the
Bureau will temporarily house all incoming inmates in one of three quarantine sites: FCC Yazoo
City, Mississippi; FCC Victorville, California; and Federal Transfer Center, Oklahoma City,
Oklahoma. These inmates are tested again before moving to their final Bureau designated
facility.

        Further, regardless of COVID-19 planning and protocol, emergencies have and will
continue to arise that require us to adapt changes to our procedures. For example, in the midst of
the diligent work Bureau staff were undertaking nationwide to counter the pandemic, on April
13, 2020, Federal Correctional Institution (FCI) Estill, South Carolina was struck by a tornado
causing extensive damage to both the medium and minimum security institutions. Despite the
damage to the facilities, only five inmates sustained very minor injuries. Over the ensuing four
days, we were able to safely and securely move 842 inmates, relocating them to a prison in
Pennsylvania that had available capacity. We have plans in place to deal with situations such as
these, and even with the complexities that the COVID-19 pandemic adds to the execution of
those plans, the experience of FCI Estill on April 13 reflects just how well-trained and prepared
our staff and leadership are to handle whatever the next crisis may be.

                                    HOME CONFINEMENT

        As the pandemic grew more widespread, the Bureau began aggressively screening the
inmate population for inmates who were appropriate for transfer to RRC or Home Confinement
for service of the remainder of their sentences. On March 26, 2020 and April 3, 2020, Attorney
General Barr issued memoranda to the Bureau directing us to increase the use of Home
Confinement, particularly at institutions that were markedly affected by COVID-19, for
vulnerable inmates. The CARES Act, signed by President Trump on March 27, 2020, further
expanded our ability to place inmates on Home Confinement by lifting the statutory limitations
contained in Title 18 U.S.C. § 3624(c)(2) during the course of the pandemic. I am pleased to
note that we currently have 6,120 inmates in RRC and 6,398 on Home Confinement. This is an
124% increase in HC from March 26, 2020. There are an additional 985 who are scheduled to
transfer to Home Confinement in the coming weeks. While we continue to make robust strides
in these placements to reduce risk of spread to the inmate population and staff, public health and
safety must remain our highest priority. The Attorney General has issued guidance as to which
inmates should be considered for home confinement. Staff are conducting individualized
assessments to ensure inmates are appropriate for community placement both from a public
safety perspective and given their own specific needs and circumstances. Additionally, we must
ensure inmates who release to Home Confinement have a viable residence in which to reside.
         It should go without saying that while we are dedicated to the protection of our inmates’
health and safety, we also have to consider—as the Attorney General’s guidance emphasized—
that inmates who presented a risk of public safety because of their criminal acts or other factors
cannot be released. Neither can we release inmates who would be worse off outside Bureau
facilities than inside, such as those whose medical conditions could not be adequately cared for
by health systems that are themselves overwhelmed by the response to COVID infections in the
general community. Nor can we release inmates who do not have safe housing for themselves or
housing that is not subject to appropriate safeguards for home confinement, which is still, after
all, a form of incarceration for persons convicted of crimes whereby such persons are still
serving a federal sentence.

                                        CONCLUSION
         I am honored to speak on behalf of the Bureau, the staff in our 122 institutions, and our
administrative offices nationwide. Our mission is extremely challenging, but critical to the
safety and security of the public, our staff, and the inmates we house. I thank the staff who, like
first responders everywhere, are working long hours to mitigate the spread of COVID-19 in our
facilities. The Bureau can be proud of this hard work, but we understand there is still more to do.
       Chairman Graham, Ranking Member Feinstein, and Members of the Committee, this
concludes my formal statement.
                             Covid-19 Inmates in Treatment (in Hospital or in Isolation at a BOP Facility) Rate/5,000
                                                  Inmates by Day for BOP Operated Facilities
                                  Approximately 10 Percent of Inmates in BOP Facilities Tested as of 6/1/2020
             140

                                                                                                        124.53
             120

                                                                                               108.29
                                                                                                          104.08
             100                                                                 95.89
                                                                                             95.89                               89.85
                                                                                                                 90.82
                                                                                                                                    89.13
             80                                                                                              87.76       90.82
Rate/5,000




                                                                                     76.34
                                                                65.59            74.65                                                        64.66
                                                                         68.45                                                   71.16                62.25   60.25
             60
                                                                 57.01                                                                      62.27
                                                              51.66                                                                                     58.01

             40                                             42.37
                             28.89 32.06           27.43
                     25.84
                                30.37 31.57
                                         27.95 26.84 30.5
             20    24.36                     26.11


              0
EXHIBIT C
